Citation Nr: 1717107	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-36 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for rhinitis and sinusitis.

2.  Entitlement to service connection for a lung/respiratory disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from
an August 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine.

In November 2010 the Veteran testified at an RO hearing.  A transcript of the
proceeding is included in the record.

The Board remanded this matter for further development in May 2015.

The Veteran submitted additional evidence after the September 2016 Supplemental Statement of the Case.  However, the Veteran has submitted a waiver of initial RO consideration for any new evidence submitted.  Thus a remand on that issue is not necessary.  See 38 C.F.R. § 20.1304(c) (2016).  


FINDINGS OF FACT

1.  Rhinitis and sinusitis were not manifest in service and the only medical opinion to address the etiology weighs against the claim.  

2.  There is no competent evidence showing that the Veteran has ever been diagnosed with a lung/respiratory disability.



CONCLUSIONS OF LAW

1. The criteria for service connection for rhinitis and sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 3.303 (2016).

2. The criteria for service connection for lung/respiratory disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.  §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated March 2009 and September 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  
The RO also attempted to locate records indicated by the Veteran pertaining to his service, service treatment, and private treatment.  The Louisville VAMC was not able to locate any treatment records for the Veteran for the specified periods.  The Kentucky National Guard was also not able to locate any treatment or service records regarding the Veteran.  Additionally, the Veteran did not return any authorizations for receipt of his private medical records and has not identified any additional outstanding records that have not been requested or obtained.  Specifically, the Veteran certified in his due process waiver that there were no additional records he wished to submit in support of his claim.

The Veteran was also afforded a VA compensation and pension examination in October 2015.  The Board finds that the examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As rhinitis and sinusitis are not listed as a chronic diseases under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology do not apply in the instant case.

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Rhinitis/Sinusitis

The Veteran contends that in the summer of 1969, while in Vietnam, he developed a cough and it has persisted since that time.  He furthers that to this day, he has had an above average number of problems with cold, flu, and allergies.  

At entrance into service in March 1967, the Veteran had a normal medical history and examination.  Additional reports of medical history and examinations done in 1967 and 1968 are also normal, with no reported nasal, sinus or allergy symptoms noted or found.  In January 1969, while in Vietnam, the Veteran presented with congestion in his chest and wheezing.  He was treated with an inhaler.  In his report of medical history in October 1969, the Veteran reported having a cough and lung congestion.  He denied having ear, nose or throat trouble and tuberculosis (TB).  He also denied any nose or throat symptomology.   His separation examination found the Veteran to have normal nose, sinuses, and lungs and chest.  A chest x-ray was essentially negative.  STRs are negative for findings or diagnosis of TB.  

In December 2007 the Veteran presented to a private physician for analysis of possible sleep apnea.  The Veteran reported his symptoms at that time as sinus trouble, nose bleeds, nasal stuffiness, and allergies.  He reported a negative turberculosis test.  He indicated that he had been diagnosed with sleep apnea in 1997 and tried a CPAP machine at that time with little positive result.  Upon examination the Veteran was found to have a deviated septum.  He was prescribed nasal steroids for his history of allergic rhinitis, diagnosed with mild sleep apnea and referred to a otolaryngologist.  

The Veteran presented to an otolaryngologist in February 2008.  He reported snoring and sleep apnea problems for the past ten years.  He was diagnosed with moderate sleep apnea along with chronic sinusitis and allergic rhinitis.  

In January 2010 the Veteran followed-up regarding his sleep apnea.  He presented with symptoms of vasomotor rhinitis.

The November 2010 RO hearing transcript reflects that the Veteran testified that while in Vietnam in 1969 he developed a cough and chest congestion.  He stated that he was given multiple inhalers.  He testified that the condition resolved after weeks and/or months.  He stated that he has continued to have allergy problems and sinus problems since service.  The Veteran also testified that after he left service he did not see a doctor or treat for these conditions for many decades and then only sought treatment when he had sinus infections.  He also testified  that he had an allergy test sometime in the late 1990's and that he was determined to be allergic to cottonwood trees.

In October 2011 the Veteran presented to a VAMC for an annual physical.  He reported a history of hypertension, chronic foot pain, tinnitus, hearing loss, and erectile dysfunction.  He indicated that he was on medication for allergic rhinitis.  He denied a history of tuberculosis and reported that he had no known allergies.  His prescriptions were renewed and he was advised to follow up as needed.  

In April 2012 the Veteran returned to the VAMC for follow up care for hypertension, erectile dysfunction and rhinitis.  He was treated with prescription medication.  A November 2012 VA medical record reflects that the Veteran reported having to take one Sudafed daily for his nasal symptoms.  A December 2013 VA medical record reflects that the Veteran stated he was treating with a private physician for his sinusitis and had a procedure done which made his sinus symptoms better.  

An October 2015 VA examination report reflects that the examiner conducted an in-person examination as well as reviewed the Veteran's claims file.  The Veteran reported that he did not have allergies before or during service.  He stated that he did not have allergy or sinus problems until the 1990s.  He had an allergy test in 1997 and was found not to have any allergies.  He reported having seen an ear, nose and throat physician in 2012 for sinus infections and having sinusplasty to open up blockage.  He stated that he had a re-test of his allergy status and had been taking allergy shots for two years, prior to suspending the shots due to other medical treatment.  

The examiner found the Veteran to have rhinitis and non-chronic, maxillary sinusitis.  The examiner stated that the Veteran's rhinitis and sinusitis were less likely than not incurred in or caused by the Veteran's in-service injury, event or claimed illness.  The examiner based his opinion on the Veteran's own statements that he did not have allergic or sinusitis symptoms before or during service, only seeking treatment for the symptoms in the late 1990's - decades after service.  The examiner found that the Veteran's medical records corroborated this statement, which reflected that the Veteran did not begin complaints of nasal symptoms until the late 1990's.  The examiner stated that as the Veteran did not have rhinitis or sinusitis either before or during service that there could be no aggravation of those conditions during or after service.  Thus, as the Veteran did not have the onset of these conditions until decades after service, the examiner found that there was no medical nexus between the Veteran's current rhinitis and sinusitis and service.
The Board has considered the evidence discussed above and finds that the weight of evidence is against the Veteran's claim of entitlement to service connection for a rhinitis and sinusitis.  The service treatment records show that the Veteran's 1969 in-service treatment did not relate to any nasal symptoms or diagnosis.  His treatment was for respiratory symptoms.  Furthermore, upon his separation, both the Veteran's medical history report and separation examination established his ears, nose, and throat as normal.  Additionally, the private medical records do not establish that the Veteran had been suffering with rhinitis or sinusitis until many years after his discharge from service.  His history to his treating physicians in 2008 did not relate his conditions back to service.  He also did not report a history of rhinitis or sinusitis dating back to service to his VA physicians in 2011 or in subsequent treatment.  None of the aforementioned treating physicians have related the Veteran's rhinitis and sinusitis to the Veteran's service.  

Significantly, the only medical opinion to address the relationship, if any, between the Veteran's diagnosed have rhinitis and non-chronic, maxillary sinusitis weighs against the claim. The October 2015 VA examiner opined that the Veteran's rhinitis and sinusitis were less likely than not incurred in or caused by the Veteran's in-service injury, event or claimed illness.   In support of her opinion, the examiners relied on the Veteran's reported history, service treatment records, and post service medical records.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  She discussed the Veteran's pertinent service treatment records and post service medical records and found that there was no evidence of a either condition in service.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The Board has considered the Veteran's contentions that his rhinitis and sinusitis is related to service, but finds that it lacks probative value and is outweighed by the VA medical opinion finding against a link to service.  In this regard, the Board may not categorically reject lay testimony or categorically find that medical evidence is required to support the claim.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, the Board must determine on a case-by-case basis whether a lay person is competent to provide an opinion as to the diagnosis or etiology of the disability in question, or whether medical evidence is required.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case, the etiology of the Veteran's rhinitis and sinusitis, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Thus, although the Veteran is competent to discuss his symptoms, he does not possess the experience or specialized training needed to determine whether his current disability is linked to his in-service complaint.  Further, the evidence of record, including the Veteran's statements, was considered by a competent medical professional, who concluded that the Veteran's rhinitis and sinusitis were not linked to service.  These medical findings outweigh the Veteran's lay statements on the matter.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In sum, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a rhinitis and sinusitis is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lung/Respiratory Illness

The Veteran dates the onset of his lung problems to July 1969 as indicated in his December 2008 claim for VA benefits.  The Veteran stated in a December 2008 statement that he recalled during out-processing, an x-ray technician saw something on fluoroscope.   The Veteran furthered that for some reason he remembered TB was mentioned as a possibility.  He also stated that upon his return from Vietnam and while out-processing back to the National Guard, he was given a chest X-ray and an additional test.  He states that he was told that he had calcium deposits in his lungs from prior infection(s).  The Veteran also testified that he believes the chest X-ray and additional tests performed at his separation were done so either at a private hospital or the local VA hospital.  The VA attempted to obtain any records from the facilities identified by the Veteran, as well as the Veteran's National Guard records.  No additional records were found.  

STRs, private treatment records from 2008, VA treatment records, and in an October 2015 VA examination, denied testing positive for tuberculosis.  Thus, the Board will consider his claim as one for respiratory/ lung problems and not one for residuals of tuberculosis.  The law limits entitlement to service connection for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Upon examination for sleep apnea in February 2008 the Veteran's respiratory system was found to be normal, with normal auscultation.  An additional examination in February 2008 again found the Veteran to have normal respiratory function, which no chest pain, wheezing or shortness of breath.   VA medical records from 2011 to 2015 do not indicate any respiratory or lung problems, complaints, or symptoms.  His lungs were noted to be clear to auscultation and percussion with good air movement.  

In October 2015 the Veteran had a VA examination.  He denied having any lung or breathing problems prior to service.  He reported having a cough while in Vietnam in 1969 which resolved with use of an inhaler and over a course of weeks/months.  He reported having a chest X-ray and fluoroscope at a private facility in October 1969 upon out processing and return to the National Guard.  He reports he was told he had calcium deposits in his lungs after infection(s).   He also reported having recovered.  The Veteran reported a past chest X-ray, which was normal.  He also reported having a pulmonary function test performed previously which was normal.  The Veteran told the examiner that he was seeking to have his lung issue from 1969 documented in case he should develop a lung condition later on that could be related to service.  A chest X-ray was performed in the October 2015 examination.  It was normal. The VA examiner concluded that the Veteran did not have any pulmonary or respiratory conditions.

The examiner stated that the Veteran's complaints of chest congestion and wheeze while in service would be considered two acute and transitory conditions, rather than a chronic disability on active duty.   The examiner believed it to be episodes of bronchitis as common bronchitis can resolve without treatment and by the Veteran's own history his episodes did resolve.  The examiner further stated that had the Veteran been suffering from a more serious respiratory illness - such as pulmonary tuberculosis or pneumonia - his symptoms would have persisted and been visible on the chest X-rays the Veteran has had since service, which they were not.  The examiner also specifically addressed the Veteran's statements about his X-ray and fluoroscope performed in 1969.  While the examiner found the Veteran to be credible regarding his symptomology, he stated that had the Veteran had any calcification in his lungs or scarring, those findings would be visible and present on subsequent X-rays.  As the Veteran had two after service X-rays and both reported normal findings, the need to review the missing 1969 tests was unnecessary.  
Ultimately, the examiner did not find the Veteran to have any lung or respiratory symptom, condition, or disability.

In February 2016 the Veteran consulted with the Mayo Clinic via telephone for treatment of a lung nodule.  In March of 2016 a biopsy of the mass was performed and found to be benign.  

In this matter, the preponderance of the evidence weighs against a finding of a current disability.  There is no evidence of record which establishes the Veteran is suffering from any respiratory conditions or disabilities.  The medical evidence which directly addresses the question of the etiology of the Veteran's respiratory/lung status - the 2015 VA examination - directly states that the Veteran does not have a respiratory or lung disability or condition.  Although the Veteran did have a nodule biopsy in 2016, there is no evidence contained in the Mayo clinic records that the Veteran has been diagnosed with a resulting disability.  The claim for service connection for respiratory/lung illness, therefore, must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

In Jandreau v. Nicholson, the U.S. Court of Appeals for the Federal Circuit stated: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In the present case, a lung/respiratory disability are not simple conditions that are identifiable by observation alone.  They do involve a more complex medical question, including medical training and clinical testing, to diagnose.  Thus, the Veteran is not competent to diagnose these conditions as a lay person.  Moreover, there is no evidence that he is reporting a contemporaneous diagnosis or that a medical professional has provided him a diagnosis based on his symptomatology. Thus, the Veteran is not competent to diagnose these conditions.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for respiratory/lung disability and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for rhinitis and sinusitis is denied.

Service connection for respiratory/lung disability is denied.




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


